793 F.2d 1294
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.JAMES WRIGHT, JR., Plaintiff-Appellant,v.SECRETARY OF HEALTH AND HUMAN SERVICES, Defendant-Appellee.
86-5015
United States Court of Appeals, Sixth Circuit.
5/15/86

APPEAL DISMISSED
M.D.Tenn.
ORDER
BEFORE:  JONES, CONTIE and MILBURN, Circuit Judges.


1
An order was entered by this Court on February 6, 1986, directing the appellant to show cause why the appeal should not be dismissed for lack of jurisdiction.  No response to the order was filed.


2
It appears from the record that the judgment was entered October 16, 1985.  The notice of appeal filed on December 18, 1985, was two days late.  Rules 4(a) and 26(a), Federal Rules of Appellate Procedure.


3
The failure of an appellant to timely file a notice of appeal deprives an appellate court of jurisdiction.  Compliance with Rule 4(a), Federal Rules of Appellate Procedure, is a mandatory and jurisdictional prerequisite which this Court can neither waive nor extend.  Peake v. First Nat'l Bank & Trust Co., 717 F.2d 1016 (6th Cir. 1983).  Rule 26(b), Federal Rules of Appellate Procedure, specifically provides that this Court cannot enlarge the time for filing a late notice of appeal.


4
It is ORDERED that the appeal be and it hereby is dismissed for lack of jurisdiction.  Rule 9(d)(1), Rules of the Sixth Circuit.